 


110 HR 140 IH: To amend title 10, United States Code, to require the amounts reimbursed to institutional providers of health care services under the TRICARE program to be the same as amounts reimbursed under Medicare, and to require the Secretary of Defense to contract for health care services with at least one teaching hospital in urban areas.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 140 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to require the amounts reimbursed to institutional providers of health care services under the TRICARE program to be the same as amounts reimbursed under Medicare, and to require the Secretary of Defense to contract for health care services with at least one teaching hospital in urban areas. 
 
 
1.Requirement for TRICARE program reimbursement of institutional providers of health care services to be identical to reimbursement under medicareSection 1079(j)(2) of title 10, United States Code, is amended by striking determined to the extent practicable in accordance with the same reimbursement rules as apply to payments to and inserting identical to the amount of payments that would be paid to. 
2.Requirement for TRICARE program to contract with at least one teaching hospital in urban areas for delivery of health careSection 1097(a) of title 10, United States Code, is amended— 
(1)by inserting (1) before The Secretary of Defense; 
(2)in the second sentence, by striking The and inserting Subject to paragraph (2), the; 
(3)by redesignating paragraphs (1), (2), (3), and (4) as subparagraphs (A), (B), (C), and (D), respectively; and 
(4)by adding at the end the following new paragraph:  
 
(2) In contracting for the delivery of health care under this section, the Secretary shall contract with at least one teaching hospital in each large urban area. In this paragraph— 
(A)the term teaching hospital means a hospital which has a teaching program approved as specified in section 1861(b)(6) of the Social Security Act (42 U.S.C. 1395x(b)(6)); and 
(B)the term large urban area has the meaning given that term in the second sentence of section 1886(d)(2)(D) of the Social Security Act (42 U.S.C. 1395ww(d)(2)(D)).. 
 
